HOWE, Justice:
This is an appeal by the defendant Leonard W. Barker from a judgment entered against him for $20,000 on the plaintiffs’ first cause of action of their complaint. The second cause of action against the defendant Jean E. Russell, aka Jean E. Jalbert, was dismissed by the trial court on motion of the plaintiffs. The trial court did not act or rule on the third cause of action alleged in the complaint against the defendants Carl Slater, Leleaha Beveridge, Ruth Andrews, Athleen Rice, and Kathleen Ray. All of these defendants were served with summons, and the defendant Beveridge filed a pro se answer. The default of the defendants Rice and Ray was entered by the clerk of the court. No further proceedings were taken against the defendants Slater and Andrews.
In its findings of fact, which were prepared following the trial of the first cause of action, the court stated that “the plaintiffs’ action against the co-defendants will be dealt with in a separate Findings of Fact, Conclusion of Law and Judgment.” Thus the case has only been partially tried, and the claims of the plaintiffs against the defendants in the third cause of action have not been disposed of by the trial court. In view of this state of the record, the appeal must be dismissed as not having been taken from a final judgment. Since it is conceivable that one of the defendants in the third cause of action may desire to appeal a judgment which may be rendered against him or her, we cannot now entertain piecemeal, the defendant Barker’s appeal. We must wait until the conclusion of the proceedings in the trial court and handle all appeals at that time.
Appeal dismissed.
*1218HALL, C.J., and STEWART and DURHAM, JJ., concur.
ZIMMERMAN, J., does not participate herein.